Citation Nr: 0004897	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
shell fragment wound of 
the left knee.

2. Entitlement to a compensable rating for residuals of a 
shall fragment wound of 
the left biceps and forearm with retained bodies.

3. Entitlement to an increased rating for residuals of a 
shell fragment wound of the 
left hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran has unverified active service from February 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

At the veteran's Travel Board hearing in December 1999, he 
and his representative indicated that there were several 
problems with the development and adjudication of the 
veteran's claims.  First, they asserted that rating decision 
under appeal had evaluated the veteran's many service 
connected disabilities and that the veteran had submitted a 
Notice of Disagreement (NOD) to the entire rating decision.  
They further asserted that, since only three issues were 
included in the Statement of the Case, the case must be 
remanded for additional development.  The veteran also 
contends, in essence, that the most recent VA compensation 
examinations were incomplete or not thorough enough to assess 
the severity of his disabilities.  

The Board notes at the outset that this claim file was 
reconstructed after numerous attempts to find the original 
folder were unsuccessful; the original claims file has not 
been located.  In reviewing the reconstructed claims file, 
the Board finds that an RO decision in April 1992 granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent rating; and denied service 
connection for chloracne due to agent Orange exposure.  A 
statement submitted on behalf of the veteran and received by 
the RO in July 1992 raised a claim of clear and unmistakable 
error in the RO's failure to grant service connection for a 
left arm condition based on a claim filed in 1971.  The 
veteran submitted a timely NOD to the RO's November 1992 
decision, which was received by the RO in February 1993, but 
the only issues identified at that time were the denial of 
compensable ratings for residuals of shell fragment wounds of 
the left forearm and biceps and left knee, and a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the left hand.  A Statement of the Case addressing these 
three issues was sent by the RO to the veteran in April 1993.  
A letter from an official with the Veterans of Foreign Wars 
addressed to the veteran, dated in late April 1993, advised 
him to complete a timely Substantive Appeal as to those three 
issues.  The veteran presented testimony at a hearing held at 
the RO before a Hearing Officer in August 1993; he indicated 
his continued disagreement with the RO's denial of 
compensable ratings for residuals of shell fragment wounds of 
the left forearm and biceps and left knee, and a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the left hand.  A Hearing Officer's decision in November 
1993 affirmed the earlier decision but found that the 
original RO rating decision and all subsequent RO decision 
that denied service connection for the veterans residuals of 
shell fragment wounds of the left knee, including a left 
proximal leg scar and retained foreign body in the left 
lateral femoral condyle area, were clearly and unmistakably 
erroneous; service connection and the noncompensable rating 
for this latter disability was thus granted retroactive to 
June 11, 1971.  A Supplemental Statement of the Case (SSOC) 
addressing all three increased rating issues was sent to the 
veteran in March 1994.  It is apparent that the veteran's 
original claims folder was lost sometime thereafter; there 
are numerous references in the rebuilt file to VA's 
unsuccessful attempts at finding the file.  On a VA Form 9, 
received by the RO in July 1998, the veteran indicated that 
he disagreed with the combined 80 percent rating for his 
service-connected disabilities.  

An RO decision in May 1999 confirmed its earlier denial of 
compensable ratings for residuals of shell fragment wounds of 
the left forearm and biceps and left knee, and a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the left hand; and denied compensable ratings for the 
veteran's service-connected residuals of a perforated bowel 
and shell fragment wound scars of the right and left thigh; 
ratings in excess of 10 percent for residuals of a shell 
fragment wound of the right shoulder with bursitis, PTSD, and 
residuals of a shell fragment wound of the abdomen; and 
ratings in excess of 20 percent for residuals of a pleural 
cavity injury and hearing loss of the left ear.  An SSOC was 
issued at that time, which continued to address the issues 
appealed by the veteran in February 1993 (compensable ratings 
for residuals of shell fragment wounds of the left forearm 
and biceps and left knee, and a rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
hand).   At the December 1999 Travel Board hearing the 
veteran and his representative indicated their disagreement 
with the ratings for all ten of the veteran's service-
connected disabilities and raised a claim for clear and 
unmistakable error in the RO's original rating decision in 
1971, which apparently rated all of the veteran's service-
connected disabilities (other than residuals of shell 
fragment wounds of the left knee, including a left proximal 
leg scar and retained foreign body in the left lateral 
femoral condyle area, for which service connection and a zero 
percent rating was eventually granted retroactive to the same 
effective date as the other disabilities (June 11, 1971.).  
They also asserted, in essence, that a timely NOD had been 
submitted to the entire RO decision in November 1992.

The Board does not find a timely NOD to the 1992 RO decision 
noted above, other than the three issues listed on the first 
page of this Remand.  It is pertinent to note that the 
representative's letter to the veteran in April 1993 advised 
him to complete a timely Substantive Appeal as to the issues 
of residuals of shell fragment wounds of the left knee, left 
arm and forearm, and left hand only, and a review of the 
transcript of the hearing held at the RO before a Hearing 
Officer in August 1993 shows that there was no reference to 
any of the other issues in question.  While the transcript of 
the Travel Board hearing in December 1999 includes the 
veteran's disagreement with the May 1999 RO decision which 
denied increased ratings for all of his service-connected 
disabilities, such cannot be accepted as an NOD as it was not 
filed with the agency of original jurisdiction or RO.  
38 C.F.R. §§ 20.201, 20.300 (1999).   While hearing testimony 
before the RO, when reduced to writing, can constitute an NOD 
(Tomlin v. Brown, 5 Vet. App. 355, 358 (1993)), hearing 
testimony before the Board cannot be accepted as a NOD, since 
this testimony is not being presented to RO personnel.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing testimony 
before the Board, even though given within the one-year NOD 
filing period, cannot constitute a valid NOD, because it was 
taken before the Board and not the RO and it did not serve to 
trigger or initiate appellate review).  However, as the time 
period for filing a timely NOD to the May 1999 RO decision 
denying compensable ratings for residuals of a perforated 
bowel and shell fragment wound scars of the right and left 
thigh; ratings in excess of 10 percent for residuals of a 
shell fragment wound of the right shoulder with bursitis, 
PTSD, and residuals of a shell fragment wound of the abdomen; 
and ratings in excess of 20 percent for residuals of a 
pleural cavity injury and hearing loss of the left ear, has 
not expired, the Board refers this matter to the RO for 
appropriate action. 

It was also contended on behalf of the veteran at the 
December 1999 Travel Board hearing that the RO committed 
clear and unmistakable error in its original 1971 decision in 
rating the veteran's service-connected disabilities.  The 
Board finds that this issue is inextricably intertwined with 
the veteran's claims for a compensable rating for his 
service-connected residuals of a shell fragment wound of the 
left knee,  a compensable rating for residuals of a shall 
fragment wound of the left biceps and forearm with retained 
bodies, and a rating in excess of 10 percent for residuals of 
a shell fragment wound of the left hand.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  That is, the issue, 
which is not in appellate status and has not been adjudicated 
by the RO, is intertwined with the increased rating claims on 
appeal because there is a very real potential that the 
conclusion reached in the clear and unmistakable error claim 
would have a meaningful impact upon the issues that are 
currently in appellate status.  Hoyer v. Derwinski, 1 Vet. 
App. 180 (1991); Harris, supra. 

Finally, while the veteran underwent several VA compensation 
examinations in August 1998, including a musculoskeletal 
examination, the Board agrees with the contention made on 
behalf of and be the veteran at the December 1999 Travel 
Board hearing that the evaluation was incomplete.  
Accordingly, the veteran must be afforded a more thorough 
examination as outlined below. 

In light of the foregoing, the Board REMANDS the following 
for the following development:

1. The veteran should be afforded a VA 
orthopedic examination to assess the 
current severity of his service-
connected residuals of a shell 
fragment wound of the left knee, 
residuals of a shall fragment wound of 
the left biceps and forearm with 
retained bodies, and residuals of a 
shell fragment wound of the left hand.  
The claims folder should be made 
available to the examiner for review.  
The examiner should address each 
disability specifically and in 
relation to the appropriate rating 
criteria, to include 38 C.F.R. § 4.56 
and any applicable muscle injury and 
scar diagnostic codes.  All 
appropriate tests should be performed.  
The examiner must describe all 
residuals of shell fragment wounds to 
the left upper extremity, left hand, 
and left knee areas, noting any 
muscle, nerve, or bone involvement, 
note any retained foreign bodies, and 
describe all scars, to include whether 
any of the shell fragment wound scars 
are tender or painful to palpation and 
whether they limit any function (i.e., 
motion) of the part affected.  The 
physician is also asked to comment 
upon the degree of functional loss 
caused by pain, flare-ups of pain, 
fatigue, incoordination on use and 
weakness.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

2. The RO must adjudicate the issue of 
whether the RO committed clear and 
unmistakable error in its original 
1971 decision in rating all of the 
veteran's service-connected 
disabilities.  If that claim is 
denied, the veteran must be appraised 
of his appellate rights.

3. Thereafter, the RO should readjudicate 
the appellant's increased rating 
claims based on the additional 
evidence received.  If any part of the 
determination remains adverse to the 
veteran, the RO should then furnish 
the veteran and his representative an 
SSOC in accordance with the applicable 
appellate procedures, and they should 
be provided with an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


